DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending.  Claims 1, 6-10, 15-18, and 20 were amended and claims 4-5 and 13-14 were canceled in the reply filed December 6, 2022.  Claims 1-3, 6-12, and 15-20 are currently pending.

Response to Arguments
Applicant's amendments overcome the rejections made under § 112(b) and they are withdrawn.
Applicant's arguments with respect to the rejection made under § 101 have been fully considered but are not persuasive.  Applicant argues that the claims are not directed to an abstract idea and integrate the abstract idea into a practical application.  "The solution of the amended claim 1 can be applied to the field of travel plan recommendation technology, and it is essentially an information processing method to solve a technical problem. As described in the present application, when a user searches for a travel plan, only a travel plan of single travel mode is recommended, lacking a method for providing a mixed travel plan promptly and accurately, and failing to meet the diversified needs of users, which means the existing method is poor in timeliness and accuracy."  Remarks, 10.  This does not describe a technological problem. Travel plan recommendation does not lose its abstract nature merely by performing it electronically or on a computer.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-1363 (Fed. Cir.) (cert. denied, 136 S. Ct. 701, 193 L. Ed. 2d 522 (2015)) ("[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.") (emphasis added).  The record also does not support that, prior to Applicant's invention, computers were only able to provide a travel plan of single travel mode.  See, e.g., DeLorme, U.S. Pat. No. 5,948,040 (Reference D of the PTO-892 part of paper no. 20220826).
Moreover, improvements in efficiency and accuracy of performing the abstract idea that naturally flow from applying it in a generic computerized environment are not sufficient to confer eligibility.  See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) ("claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept"); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) ("[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.").  "[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible." OIP Techs. at 1363 (citing Alice Corp., 134 S. Ct. at 2359).
"Applicant submits that the claims are aimed at a technical problem (obtaining an optimum mixed travel plan is poor in timeliness and accuracy), adopt technical means (constructing a travel plan database including a plurality of candidate mixed travel plans, obtaining at least one of candidate mixed travel plans from the database according to user requirement, and then selecting an optimum mixed travel plan from the travel plan database, and then sending it to the user to enable the user to obtain the optimum travel plan more timely and accurately), and achieve technical effect (more accurate and timely application for determining an optimum travel plan). Thus, Applicant submits that amended claim 1 is directed to solve a technical problem and can achieve a technical effect."  Remarks, 11.
Again, providing a better travel plan is not a technical solution to a technical problem.  It squarely falls within the abstract category of certain methods of organizing human activities, and can also be performed mentally even as claimed.  The generic database merely sets forth a general link to a particular technological environment.  "The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).    See also BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1288 (2018) ("an improvement to the information stored by a database is not equivalent to an improvement in the database's functionality.").
Finally, Applicant also argues that the claims recite significantly more than the abstract idea.  However, instead of explaining which claim elements provide an inventive concept, Applicant merely restates the claim.  Remarks, 11-12.  Accordingly, the rejection is maintained. 
Applicant's amendments overcome the rejections made under § 102 & 103 and they are withdrawn.  The amendments incorporate subject matter from claims 5 & 14 that was not taught or suggested by the prior art when viewed in combination with the other limitations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-12, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-3, 6-12, and 15-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claim 1—including: receiving a query request sent for a travel plan, the query request comprising travel information; obtaining at least one candidate mixed travel plan according to the travel information; obtaining a real-time travel cost parameter of the at least one candidate mixed travel plan, and obtaining travel cost information of the at least one candidate mixed travel plan according to the travel cost parameter; and selecting an optimum mixed travel plan from the at least one candidate mixed travel plan according to the travel cost information, and sending the optimum mixed travel plan, wherein the optimum mixed travel plan is displayed; wherein the method further comprises: obtaining a plurality of pairs of a preset origin and a preset destination, wherein the preset origin and the preset destination have been queried for by users in history; obtaining at least one bus-only travel plan according to each pair of the preset origin and the preset destination; obtaining a plurality of candidate transfer points according to transfer sections of the at least one bus-only travel plan; creating a preselected transfer plan according to the preset origin, the preset destination and each of the candidate transfer points: obtaining travel cost information of each preselected transfer plan for the different times: selecting at least one preselected transfer plan for each of the times according to the travel cost information as the candidate mixed travel plan; and saving the candidate mixed travel plan.  Independent claims 10 and 19 recite the same limitations, and independent claim 20 recites the same abstract idea albeit even more broadly. 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for planning the travel behaviors of persons and suggesting related transactional/commercial relationships with travel service providers (i.e., fundamental economic; commercial interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities)).  Additionally, aside from the general technological environment (addressed below), it covers purely mental processes (e.g., a travel agent observing and evaluating travel requests and costs and forming a judgment on an optimal travel plan).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring travel plan information presented to a user based on, e.g., user request data or cost data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, similar because at another level of abstraction the claims could be characterized as process of gathering and analyzing information of a optimal travel plan, then displaying the results).  
These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (terminal device with a display component; database; device comprising: at least one processor; and a memory communicatively connected to the at least one processor; wherein the memory stores thereon instructions executable by the at least one processor—all recited at a high level of generality).  
Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data), employing the computer as a tool.  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (terminal device with a display component; database; device comprising: at least one processor; and a memory communicatively connected to the at least one processor; wherein the memory stores thereon instructions executable by the at least one processor—see published Specification ¶¶ 0065, 136-40 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).    
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they merely further limit the abstract idea without adding any new additional elements beyond it).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (e.g., terminal device, database).  
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea as the independent claims (e.g., terminal device, database).  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628